DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 28, 2022 has been entered.

Status
This instant application No. 16/585,067 has claims 1-2, 4-9 and 16-26 pending.
Claims 3 and 10-15 are cancelled.  
Claim 26 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, it is rejected because it depends on a cancelled claim 3. This makes the claim indefinite, as it does not depend on any presented/amended claims in the claim tree.
Regarding claim 20, it is rejected for a lack of antecedent basis to “the occurrence of a condition”.
Claim 20 recites the language below:
“(Currently Amended) A computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to: 
receive, by a hypervisor, from a guest operating system (OS) of a first virtual machine (VM), a request to set a virtual central processing unit (VCPU) of the first VM to a first P-state level of a plurality of P-state levels upon the occurrence of a condition, the request identifying the condition and the first P-state level; … ”
With respect to claim language, language of “the occurrence” is not preceded any recited occurrence within the recited instructions. Accordingly, this limitation makes subject matter of claim 20 indefinite.
It is recommended that Applicant establish replace “the occurrence” with “an occurrence”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which 

Claim(s) 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”).
Regarding claim 20, Kang discloses the following: 
(Currently Amended) A computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause a processor device to: 
receive, by a hypervisor, from a guest operating system (OS) of a first virtual machine (VM), a request to set a virtual central processing unit (VCPU) of the first VM to a first 
(Kang teaches receiving, by a hypervisor [Abstract; Figure 4 – see “hypervisor”], from a first guest operating system (OS) containing a guest governor [Page 242, Right Column, Last Paragraph; Page 243, Left Column, First Paragraph] of a first virtual machine (VM), e.g. “VM’s guest OS” [Abstract], a request to set/change/update a virtual central processing unit (VCPU) of the first VM to a first P-state level of a plurality of P-state levels [Page 243, Left Column, All Paragraphs], e.g. “As a native OS or hypervisor does, the guest by guest governor uses the vpstate register to check and change the virtual P-state of a vCPU in VIP” [Page 242, Right Column, Last Paragraph; Page 243, Left Column; First Paragraph], upon occurrence of a condition defined in a policy for a guest governor, such as “virtual P-states when the priority of the boosted vCPUs are demoted to normal priority after continuously consuming a core for a certain amount of time. Therefore, VIP efficiently supports heterogeneous PM policies while mostly preserving each guest governor’s policy” [Page 238, Left Column, Paragraph 4], the request identifying the condition, such as a vCPU state, and the first P-state level, such as a higher/lower v/F setting [Page 246, Left Column, Paragraph 1], e.g. “memcached with the low-load level corunning with povray mostly runs at P-states with lower V/F with the both VIP-selective and VIP-selective-lazy;  VIP-selective and VIP-
subsequently determining, by the hypervisor, that the condition has occurred; and 5Serial No. 16/585,067Attorney Docket No. 1145-130/20191163US 
(Kang teaches subsequently determining, by the hypervisor, that the condition has occurred due to a guest governor write to a vpstate register [Page 243, Left Column, Paragraph 2] following the occurrence of the condition [Page 238, Left Column, Paragraph 4; Page 246, Left Column, Paragraph 1] – see citations below: 

    PNG
    media_image1.png
    524
    377
    media_image1.png
    Greyscale

 [Page 243, Left Column, Paragraphs 2-3])
based on the request and on determining that the condition has occurred, associate the VCPU with a first processor core having a P-state that corresponds to the first 
(Kang teaches based on the request [Page 243] and on determining that the condition has occurred [Pages 243-244], associate the VCPU with a first processor core having a P-state that corresponds to the first P-state level [Page 243, Left Column, Paragraph 2] – see below: 
"As soon as detecting the update of the vpstate register by the guest governor, the hypervisor attempts to update the control register of the physical core to change the P-state of the physical core where the vCPU is scheduled” [Page 243, Left Column, Paragraph 2]
“VIP enforces the virtual P-states of the boosted vCPUs only when they run after idle vCPUs while not enforcing when they preempt other normal vCPUs as described in Figure 6a” [Page 244, Left Column, Paragraph 2])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”) in view of Distefano et al. (Pub. No US2012/0159201; hereinafter Distefano) in view of Chen et al. (NPL titled “ClientVisor: Leverage COTS OS Functionalities for Power Management in Virtualized Desktop Environment”; hereinafter Chen.
Regarding claim 1, Kang discloses the following: 
(Currently Amended) A method comprising: 
determining, by a first guest operating system (OS) of a first virtual machine (VM), that a first process is to be initiated, the first guest OS executing on a processor device of a computing host, the processor device having a plurality of processor cores; 
(Kang teaches determining, by a first guest operating system (OS) of a first virtual machine (VM) – see cited “guest OS” [Abstract], that a first process of an application [Page 240, Right Column, Section 4.1 Static PM Governor; Page 247, Right Column, see paragraph of VM power metering] is to be initiated and run [Page 240, Right Column, Section 4.1 Static PM Governor], the first guest OS executing on a processor device of a computing host [Page 238, Right Column, Section 2.1 Hypervisor Power Management, Paragraph 2; Page 245, Right Column, Section 6 EVALUATION; also see Figure 4. VIP: enabling and reflecting virtual P-states for guest governors], the processor device having a plurality of processor cores [Abstract; Page 238, Left Column, Paragraphs 2-4; Page 238, Right Column, Section 2.2 Per-core DVFS])
a first 
(Kang discloses a first P-state level of a plurality of P-state levels [Page 243, Left Column, All Paragraphs])
communicating a request to a hypervisor executing on the computing host to set a virtual central processing unit (VCPU) of the first VM to the first 
(Kang teaches communicating a request to a hypervisor executing on the computing host – via a vpstate register [Page 242, Right Column, Last Paragraph; Page 243, Left Column; First Paragraph] - to set a virtual central processing unit (VCPU) of the first VM to the first P-state level [Page 243, Left Column, All Paragraphs], e.g. “As a native OS or hypervisor does, the guest by guest governor uses the vpstate register to check and change the virtual P-state of a vCPU in VIP” [Page 242, Right Column, Last Paragraph; Page 243, Left Column; First Paragraph], upon occurrence of a condition defined in a policy 
receiving, by the hypervisor from the first guest OS, the request; and 
(Kang teaches receiving, by the hypervisor [Page 238, Left Column, Paragraphs 2-4; Figure 4 – see “hypervisor”], from the first guest operating system (OS) of a first virtual machine (VM), e.g. “VM’s guest OS” [Abstract], a request [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], e.g. “the guest governors attempt to update the current virtual P-state of running vCPUs or the running vCPUs on cores are switched to other vCPUs demanding a different virtual P-state” [Page 238, Left Column, Lines 19-22])
based on the request, associating, by the hypervisor, the VCPU with a first processor core having a P-state that corresponds to the first 
(Kang teaches, based on the request [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], associating, by the hypervisor, the VCPU with a first processor core [Page 242, Right Column, Last Paragraph; Page 243, Left Column, Entire Selection; Figure 4 (b) – “generate MSR WR by hypervisor”] having a P-state that corresponds to the first P-state level [Page 243-244, Section 5.2 Hypervisor-assisted Per-VM Power Management])

However, Kang does not disclose the following:
accessing a data structure that identifies a plurality of processes including the first process and a second process that is not executing, and, for each process of the plurality of processes, identifies a corresponding P-state level; 
Nonetheless, this feature would have been made obvious, as evidenced by Distefano.
Distefano teaches accessing a data structure or table [0043] that identifies a plurality of processes [0043-0044, 0047] including the first process/workload, e.g. “running a specified TDP workload” [0015], and a second process/workload that is not executing or idle – see “an idle workload” at [0016], and, for each process of the plurality of processes, identifies a corresponding P-state level [0043-0044, 0047], e.g. “OSPM 320 may change the P-state for processor/PCU 315 to a new maximal P-state (depending on workload)” [0043])
This teaching of Distefano is applicable for processes of Kang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang with the teachings of Distefano. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been to enable a turbo mode for executing each process according to an accessed corresponding P-state level [0015-0016 – Distefano].

However, Kang in view of Distefano does not disclose the following:
determining, by the first guest OS based on the data structure, that a first 
(Chen teaches determining, by the first guest OS [Page 63, Last Paragraph] based on the data structure [Page 64, Left Column, Paragraphs 1-2], that a first requested P- state level of a plurality of P-state levels corresponds to the first process [Page 64, Left Column, Paragraphs 1-2], e.g. “Considering the variety of devices, it is also not feasible to describe the power features in detail by emulation. In order to solve this problem, ClientVisor exposes the power features of the host platform to COS with necessary exceptions, which will be explained in detail in Section 3.2. The sensitive devices, e.g., NIC in the network flow filtering SOS, are the exceptions for the exposure. For such devices, the split driver model is used 
The PM operations initiated by COS PM module (i.e., OSPM in Figure 1) can be classified into two categories: manipulating processor power states (e.g., Px/Cx operations) and manipulating device power states (i.e., Dx operations). ClientVisor traps these operations by configuring the VM control structure (i.e., VMCS for short), which resides in Xen VMM and used for HVM guest domains, according to the system requirements and strategies that will be discussed in Section 3.3 and Section 3.4.” [Page 64, Left Column, Paragraphs 1-2]. 
For the first guest OS, Chen discloses the following: “COS needs to know the power states of components in the platform, which include the Cx/Px capabilities of CPU, descriptions of PM registers, power states of peripheral devices, and so forth” [Page 63, Last Paragraph])
These well-known techniques of Chen can be used to improve the similar guest OS and virtual machine (VM) of Kang in view of Distefano in a predictable manner.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano with the teachings of Chen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices (methods, or products) in the same way. 
The improvement on the system is cited by Chen as follows: “ClientVisor solves the processor power management problem during working state by leveraging the existing functionalities of COTS OSes: when COS decides change the power state of the processor from Pi to Pj, the hypervisor will perform the change to the processor.” [Page 65, Left Column, Section 3.3.1 – Chen].
Regarding claim 16, Kang in view of Distefano in view of Chen discloses the following: 
further comprising: 
receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host, a request to set a VCPU of the second VM to a second 
(Kang teaches receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host [Page 243, Left Column, First 2 Paragraphs], a request to set a VCPU of the second VM to a second P-state level of the plurality of P-state levels, e.g. “In this example, two VMs (denoted by VM1 and VM2), each of which uses two vCPUs, deploy the performance and powersave governors, respectively. That is, the guest governor of VM1 and VM2 sets the P-state of both the vCPUs to P0 (highest V/F) and P13 (lowest V/F), respectively” [Page 243, Left Column, Last Paragraph])
based on the request, associating the VCPU of the second VM with a second processor core having a P-state that corresponds to the second  
(Kang teaches, based on the request, associating the VCPU of the second VM with a second processor core having a P-state that corresponds to the second P-state level, e.g. “the hypervisor checks the vpstate register of the vCPU and updates the control register of the physical core to change the core’s P-state from P0 previously set by the performance governor of VM1 to P13. Note that the ondemand host governor of traditional hypervisors periodically updates the physical P-state without considering VM scheduling” [Page 243, Left Column, Last Paragraph])
Claim(s) 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Distefano in view of Chen in view of Min (Pub. No. US2017/0285730).
Regarding claim 2, Kang in view of Distefano in view of Chen does not disclose the following: 
further comprising:  
(1)	15determining, by the hypervisor, a plurality of different P-states to which the plurality of processor cores of the processor device can be set; and 
(2)	communicating, by the hypervisor to the first guest OS, [[a]] the plurality of P-state levels based on the plurality of different P-states.  
Nonetheless, this feature would have been made obvious, as evidenced by Min.
(1) (Min teaches determining via monitoring, by a “device and platform monitoring module” [0052] of the hypervisor or VMM [0052], a plurality of different P-states to which the plurality of processor cores, “e.g., CPU cores” [0014], of the processor device can be set [0054, 0061])
(2) (Min teaches communicating, by the hypervisor/VMM to the first guest operating system or OS, the plurality of P- state levels or performance state levels [0023] based on the plurality of different P-states, e.g. “the VMM 108 maintains commonly accessible memory areas that allow communication of the status of the pCPUs 102A-102D to operating systems in the VMs 106A-106C” [0023])
The following techniques of Min can be performed by the hypervisor of Kang in view of Distefano in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Min, using one of the rationales provided by MPEP 2413, Section I. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C. Use of known technique to improve similar devices (methods, or products) in the same way.
The motivation would have been to “make a final PM decision based on PM requests from individual VMs” [0054 – Min].

Regarding claim 4, Kang in view of Distefano in view of Chen in view of Min discloses the following: 
wherein the plurality of P-state levels is a subset of the plurality of different P-states.  
Kang teaches that the plurality of P-state levels is a subset of the plurality of different P-states [Pages 243-244; Figure 6])
Regarding claim 6, Kang in view of Distefano in view of Chen in view of Min discloses the following: 
further comprising: 
subsequent to associating the VCPU with the first processor core having the P-state that corresponds to the first 
 (Min teaches, subsequent to associating the VCPU with the first processor core having the P-state [0014, 0039-0040] that corresponds to the first P-state level, e.g. “the vCPU is requesting a lower power status, at block 410, the requested power status is saved to the shared memory object. At block 412, the VM of the vCPU accesses the shared memory object to determine the status of other vCPUs that are sharing the pCPU” [0058], receiving, by the hypervisor from the first guest OS, a request to set the VCPU to a second P-state level [0058-0059])
in response to the request to set the VCPU to the second  
(Min teaches, in response to the request to set the VCPU to the second P- state level [0014], associating the VCPU with a processor core having a P-state that corresponds to the second P-state level [0053, 0058-0059], e.g. “a PM command is issued to the hardware level by the VM to change the PM state of the pCPU. It may be understood that the method 400 described is not limited to pCPUs that are shared by the vCPUs in the VMs, but may be used to reduce power consumption by other shared system resources” [0059])
Combine these steps of Min with the steps performed by Kang in view of Distefano in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Min. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The benefit would have been to “cooperatively coordinate power management activities using a shared memory space” [0056 – Min].
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Distefano in view of Chen in view of Brown (NPL titled “Deploying SAS® Grid Systems on VMware ESXi Virtually Provisioned Storage”) in view of Dong et al. (Pub. No. US2016/0203012).
Regarding claim 5, Kang in view of Distefano in view of Chen does not disclose the following: 
further comprising: 
subsequent to associating the VCPU with the first processor core having the P-state that corresponds to the first 
Nonetheless, this feature would have been made obvious, as evidenced by Brown.
(Brown teaches subsequent to associating the VCPU with the first processor core having the P-state that corresponds to the first P-state level [Pages 2-3], receiving, by the hypervisor [Abstract on Page 1] from the first guest OS [Pages 2 and 4], a request to set the VCPU [Pages 2-3 and 5] to a first idle C-state level [Page 3, Table 1])
This step of Brown can be combined with the steps of Kang in view of Distefano in view of Chen, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Brown. 

The motivation would have been “to determine the best P-State and C-State balances for your
environment, workload, and customer performance SLAs.” [Page 4, Paragraph 4 – Brown].

However, Kang in view of Distefano in view of Chen in view of Brown does not disclose the following:
in response to the request to set the VCPU to the first 
Nonetheless, this feature would have been made obvious, as evidenced by Dong.
(Dong teaches, in response to the request to set the VCPU to the first idle C- state level, associating the VCPU [0029-0030] with a processor core having a C-state that corresponds to the first idle C-state level [0030, 0040])
This teaching of Dong can be combined to the steps of Kang in view of Distefano in view of Chen in view of Brown with respect to the vCPU.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen in view of Brown with the teachings of Dong. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The motivation would have been as follows: “the OSPM may transition the computing device 100 to a deeper power state, such as a C9 state for the processor 118 if the one or more virtual machines (including the virtual machine 115) are determined to be idle” [0042 – Dong].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Distefano in view of Chen in view of Shah et al. (Pub. No. US2016/0179184.
Regarding claim 7, Kang in view of Distefano in view of Chen does not disclose the following: 
wherein associating the VCPU with the first processor core having the P-state that corresponds to the first 
Nonetheless, this feature would have been made obvious, as evidenced by Shah.
(Shah teaches associating the VCPU [0010, 0012] with the first processor core [0021] having the P-state that corresponds to the first P-state level [0026-0028] comprises setting a P-state of the first processor core [0021] that is associated with the VCPU [0010, 0012] to the P-state that corresponds to the first P-state level [0021, 0026-0028] – see evidence below: 
- “The CPUs 226 may, in some embodiments, be included as separate processing cores on a multiprocessor computer chip. For example, most desktop computers (which tend to be single-processor computers) have a single socket providing connectivity for a single-core processor to the motherboard” [0021]
- “modifying the P-state of a CPU 226. According to one or more embodiments, while CPU 226 executes instructions, CPU 226 may operate in one of several CPU performance states (or "P-states")” [0026]
- “In virtually all CPU types, P0 is the highest -performance state, while higher P-state numbers represent slower processor speeds and lower power consumption. For example, a processor in P-state P3 runs more slowly and uses less power than a processor running in P-state P1” [0027]
- “host power management module 124 issues a command to CPU 226 such that CPU 226 transitions from P-state P0 to P-state P1. In P-state P0, CPU 226 operates at a frequency of 2 Gigahertz (GHz), while at P-state P1, CPU 226 operates at a frequency of 900 Megahertz (MHz)” [0028])
Shah discloses an associating/setting technique which is well known, and applicable by the similar device of Kang in view of Distefano in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Shah. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C. Use of known technique to improve similar devices (methods, or products) in the same way.
The motivation would have been to exercise a power management policy [0045 – Shah].
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Distefano in view of Chen in view of Talwar (Pub. No. US2009/0132840).
Regarding claim 8, Kang in view of Distefano in view of Chen does not disclose the following: 
wherein associating the VCPU with the first 20processor core having the P-state that corresponds to the first requested P-state level comprises: 
(1)	identifying, based on the first 
(2)	migrating the first VM to the particular computing host.  

Nonetheless, this feature would have been made obvious, as evidenced by Talwar.
(1) (Talwar teaches identifying, based on the first P-state level, a particular computing host of a plurality of computing hosts [0067, 0069], e.g. “VM migration is employed to reduce power consumption. For example, when service level violation frequency increases beyond a certain threshold, the power broker requests migration of the VM to a less loaded CPU. A list of hosts is searched to find a suitable destination for the migration. For example, a host which has the least CPU utilization is selected. However, making a decision based on current utilization may be short sighted because the CPU utilization may go up after VM migration, which may cause further VM migrations to happen” [0067]) 
(2) (Talwar teaches migrating the first VM to the particular computing host [0067-0069])
It would be beneficial to combine the identifying and migrating steps of Talwar with the steps of Kang in view of Distefano in view of Chen, in order to provide a predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Talwar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The result would have been “to reduce power consumption of a CPU” [0069 – Talwar].
Regarding claim 9, Kang in view of Distefano in view of Chen in view of Talwar disclose the following: 
wherein identifying, based on the first 
accessing a computing host table that correlates each computing host of the plurality of computing hosts to a corresponding P-state; and 
(Talwar teaches accessing a computing host table or “list of hosts” [0067] that correlates each computing host of the plurality of computing hosts to a corresponding P-state [0066-0067])
determining, based on the computing host table, that the corresponding P-state of the particular computing host corresponds to the first 
(Talwar teaches determining, based on the computing host table, that the corresponding P- state [0067, 0069] of the particular computing host [0069, 0074] corresponds to the first P-state level [0066-0067], e.g. “These brokers, then, send the requested p-states to the management VM via an M-channel to implement the desired p-state” [0066])  
Talwar with the steps of Kang in view of Distefano in view of Chen, in order to provide a predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Talwar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The motivation would have been to benefit from intelligent placement decisions, as follows: “During the selection of a target host for VM migration, the mean CPU utilization and variance is used to calculate the probability of the host satisfying the VM requirements over some future time period. The intelligent VM placement can thus minimize the situation where a VM is continuously migrated due to poor placement decisions” [0068 – Talwar].
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Distefano in view of Chen in view of Warkentin (Pub. No. US2018/0173553) in view of Allen-Ware (Pub. No. US2014/0149763).
Regarding claim 17, Kang does disclose the following: 
further comprising: 
receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host, a request to set a VCPU of the second VM to a second 
(Kang teaches receiving, by the hypervisor from a second guest OS of a second VM executing on the computing host, a request to set a VCPU of the second VM [Page 243, Left Column, All Paragraphs] to a second P-state level of the plurality of P-state levels, e.g. “In this example, two VMs (denoted by VM1 and VM2), each of which uses two vCPUs, deploy the performance and powersave governors, respectively. That is, the guest governor of VM1 and VM2 sets the P-state of both the vCPUs to P0 

However, Kang in view of Distefano in view of Chen does not disclose the following:
accessing a P-state authorization list that identifies a subset of P-state levels of the plurality of P-state levels to which the second guest OS can request a VCPU be set; 
Nonetheless, this feature would have been made obvious, as evidenced by Warkentin.
(Warkentin teaches accessing a P-state authorization list or “available performance states” [0044] that identifies a subset of P-state levels of the plurality of P-state levels to which the second guest OS can request a VCPU be set, e.g. “the guest OS can read out, using the emulated performance control registers, the available performance states for the vCPUs. These performance states are defined in per -vCPU ACPI data structures which can be stored in one or more firmware configuration files of the VM” [0044])
A P-state authorization list of Warkentin can be made accessible in accordance with a subset of P-state levels of the plurality of P-state levels of Kang in view of Distefano in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Warkentin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, suggestion, and motivation.
The motivation would have been to “use this performance state information to dynamically change the scheduling behavior of vCPU1 on the host CPU(s)” [0045 – Warkentin].

However, Kang in view of Distefano in view of Chen in view of Warkentin does not disclose the following:
(1)	determining that the second 
(2)	in response to determining that the second 
Nonetheless, this feature would have been made obvious, as evidenced by Allen-Ware.
(1) (Allen-Ware teaches determining that the second P-state level is not in the subset of P-state levels, e.g. “For example, an operating system may request a particular performance state, which corresponds to 2.5 gigahertz and 0.8 volts. If the processor operating conditions are such that 0.8 volt is too low to support 2.5 gigahertz, without the ability to independently adjust the processor voltage, the processor would not be able to satisfy the request.” [0020])
 (2) (Allen-Ware teaches, in response to determining that the second P-state level is not in the subset of P-state levels [0020], rejecting the request to set the VCPU of the second VM to the second P-state level [0021, 0045] and not associating the VCPU of the second VM with a second processor core having a P-state that corresponds to the second P-state level [0021]. 
To provide citations: Allen-Ware cites the following: 
 “in an implementation where the operating system requests the performance state changes, the component that controls the voltages communicates whether a performance state change is allowed or denied, or what the lowest performance state may be at a given time” [0021])
Adding the steps of Allen-Ware to the steps performed by Kang in view of Distefano in view of Chen in view of Warkentin.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen in view of Warkentin with the teachings of Allen-Ware. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be to “use this performance state information to dynamically change the scheduling behavior of vCPU1 on the host CPU(s)” [0045 – Allen-Ware].
Claim(s) 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”; hereinafter Kang) in view of Warkentin (Pub. No. US2018/0173553; hereinafter Warkentin) in view of Khodorkovsky et al. (Pub. No. US2020130155045; hereinafter Khodorkovsky).
Regarding claim 18, Kang discloses the following: 
(Currently Amended) A computing host, comprising: 
a memory; and (see Kang [see memcached on Page 239, Figure 1 and Figure 2])
a processor device having a plurality of processor cores, (see Kang [Page 237, Abstract and Section I. INTRODUCTION]) 
the processor 10device being coupled to the memory to: 
determine, by a hypervisor, a plurality of different P-states to which the plurality of processor cores of the processor device can be set; 
(Kang teaches determine, by a hypervisor, a plurality of different P-states, within an ACPI table [Figure 4, Part A], to which the plurality of processor cores of the processor device can be set [Page 242, All Paragraphs])
determine, by the hypervisor, a proper subset of the plurality of different P-states; 
Kang teaches determining, by the hypervisor, a proper subset of the plurality of different P-states [Page 242, Right Column, Paragraphs 2-3; Figure 4, Part A], e.g. “such P-state information is accessible only by the hypervisor, but not by the guest OSes. BIOS exposes registers to control the current P-state, and available set of P-states to hypervisor through the objects (i.e., PCT and PSS) specified in the ACPI tables when the hypervisor is booted” [Page 242, Right Column, Paragraph 2])
receive, by the hypervisor, from the guest OS a request to set a VCPU of the first VM to a first 
(Kang teaches receiving, by the hypervisor [Abstract; Page 238, Left Column, Paragraphs 2-4; Figure 4 – see “hypervisor”], from the first guest operating system (OS), e.g. “VM’s guest OS” [Abstract], a request to set a VCPU of the first VM to a first P-state level [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], e.g. “the guest governors attempt to update the current virtual P-state of running vCPUs or the running vCPUs on cores are switched to other vCPUs demanding a different virtual P-state” [Page 238, Left Column, Lines 19-22])
based on the request, associate the VCPU with a first processor core having a P- state that corresponds to the first 
 (Kang teaches, based on the request [Page 238, Left Column, Lines 19-22; Page 242, Left Column, Section 5. VIP ARCHITECTURE], associate the VCPU with a first processor core [Page 242, Right Column, Last Paragraph; Page 243, Left Column, Entire Selection; Figure 4 (b) – “generate MSR WR by hypervisor”] having a P-state that corresponds to the first P-state level [Page 243-244, Section 5.2 Hypervisor-assisted Per-VM Power Management])

However, Kang does not disclose the following:
communicate, by the hypervisor to a guest operating system (OS) of a first virtual machine (VM), a set of P-state levels, each P-state level in the set corresponding to one of the P-states in the proper subset of the plurality of different P-states to inform the guest OS of P-states to which the hypervisor will set a virtual central processing unit (VCPU) of the first VM upon request from the guest OS; 
Nonetheless, this feature would have been made obvious, as evidenced by Warkentin.
(Warkentin teaches communicating, by the hypervisor to a guest operating system (OS) of a first virtual machine (VM) [0012, 0014], a set of P-state levels [0014-0015], each P-state level in the set corresponding to one of the P-states in the proper subset of the plurality of different P-states to inform the guest OS [0015, 0041] of P-states to which the hypervisor will set a virtual central processing unit (VCPU) of the first VM upon request from the guest OS [0014-0015, 0020], e.g. “this can entail trapping a specific command or instruction that is issued by the guest OS for setting the target power or performance state (e.g., a CPU power off instruction, a write to a CPPC register, etc.)” [0022]. 
See citation below of communicating a set of P-state level, by the hypervisor to a guest OS: 
“the hypervisor can expose a virtual CPU topology comprising a cluster of higher performance vCPUs and a cluster of lower performance vCPUs to a guest OS that supports big.LITTLE scheduling optimizations…Second, the hypervisor can recognize the big.LITTLE scheduling activities initiated by the guest OS and can take steps to further optimize host CPU usage based on this information” [0014]
“the hypervisor can expose to the guest OS of a VM a mechanism for setting performance states for the VM's vCPU(s), as modeled under the ACPI Collaborative Processor Performance Control (CPPC) or " P-states" standards” [0015])
This teaching of Warkentin can be applied in accordance with P-state levels of Kang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang with the teachings of Warkentin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “With the virtual CPU performance states approach, a hypervisor can emulate the performance control registers for each vCPU of a VM and can expose these emulated registers to the VM's guest OS. This enables the guest OS to set performance states for the vCPUs via the emulated registers, per the guest OS's in-built ACPI CPPC capabilities” [0042 – Warkentin].

However, Kang in view of Warkentin does not disclose the following:
determine, by the hypervisor, that the guest OS is permitted to request that the VCPU of the first VM be set to the first P-state level by determining that the first 
Nonetheless, this feature would have been made obvious, as evidenced by Khodorkovsky.
(Khodorkovsky teaches determining, by the hypervisor [0031], that the guest OS [0027] is permitted to request that the VCPU, cited as one of the “host graphics processing core platform hardware resources for the plurality different VMs” [0027] of the first VM [0027] be set to the first P-state level [0032] by determining that the first P-state level is in the set of P-state levels, e.g. “The hypervisor interface module 60 manages data states of the VMs 40 to determine a minimum clock frequency, which power states are allowed,” [0031])
This determining step of Khodorkovsky can be applied to P-state levels of Kang in view of Warkentin.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin with the teachings of Khodorkovsky. 

The predictable result would be as follows: “Either hypervisor interface module 60 or virtual machine message processor 62 may store the virtual machine power control setting requests received from the hypervisor 46 or drivers 42 in locations 52 of memory 26” [0033 – Khodorkovsky].
Regarding claim 21, Kang in view of Warkentin in view of Khodorkovsky discloses the following: 
wherein the processor device is further to: 
determine, by the guest OS, the first 
(Kang teaches determining, by a governor of the first guest OS, the first P-state level [Page 238, Left Column, Lines 6-25] of the plurality of P-state levels [Page 238, Right Column, Section 2.1, All Paragraphs; Pages 241-242, Section 4.2 Dynamic PM Governor with Heterogeneous VMs, All Paragraphs; Page 242, Section 5 VIP ARCHITECTURE, only Paragraph 1])
communicate the request to the hypervisor to set the VCPU to the first 
(Kang teaches communicating the request to the hypervisor to set the VCPU to the first P-state level [Page 242, Right Column, Paragraph 1; Page 243, Left Column, Paragraphs 1-2] – also see [Figure 4b] below: 
					


    PNG
    media_image2.png
    316
    285
    media_image2.png
    Greyscale




Regarding claim 22, Kang in view of Warkentin in view of Khodorkovsky discloses the following: 
wherein to communicate the request to the hypervisor to set the VCPU to the first  
(Kang teaches communicating the request to the hypervisor, via a guest governor, to set the VCPU to the first P-state level, the processor device is further to write the first P-state level to a model specific register (MSR) of the VCPU, e.g. “The PCT object describes two model specific registers (MSRs) to control and monitor the current P-state of each core. One register records the P-state recently requested by the governor (i.e., control register), and the other one stores the current Pstate (i.e., status register). The values of both registers can be different for a moment after updating control register due to P-state transition latency. Besides, since the chip-wide or clustered DVFS maintains the same current P-state for all the cores in a chip or the same cluster, the two MSRs also may have different values.” [Page 242, Right Column, Paragraph 1])
Regarding claim 23, Kang in view of Warkentin in view of Khodorkovsky discloses the following: 
wherein to determine, by the guest OS, the first  
(Kang teaches determining, by the first guest OS, the first P-state level of the plurality of P-state levels comprises receiving, via an operator command provided from user, information that identifies the first P-state level [Page 238, Right Column, Section 2.1, Paragraph 1], e.g. “the userspace governor allows a user to set the V/F of cores statically
Regarding claim 24, Kang in view of Warkentin in view of Khodorkovsky discloses the following: 
wherein to determine, by the first guest OS, the first 
determine, by the guest OS, that a process is to be initiated; and 
(Kang teaches determining, by the first guest OS, that a process is to be initiated, e.g. “we propose VIP
that supports Virtual Performance-state enabling per-VM PM for power and energy efficiency while allowing VMs to deploy a PM policy as they desire when VMs are consolidated. Specifically, to allow each VM to deploy its own PM governor optimized for its own runtime characteristics, VIP first defines virtual V/F states (i.e., virtual P-states) per vCPU and expose them to the guest OS. This allows the guest OS of each VM to deploy its own PM governor (i.e., guest governor) and manage the VM’s virtual P-state through the guest governor based on its runtime characteristics” [Page 238, Left Column, Lines 7-16])
access a data structure that identifies the process and the first  
(Kang teaches accessing a data structure that identifies the process and the first P-state level – see evidence below of a guest OS governor module accessing a data structure: 
	- “That is, VIP can offer the same set of available P-states as physical cores for each vCPU of VMs. For example, if the physical cores support 14 P-states (P0–P13), a guest governor can choose a current virtual P-state amongst those 14 P-states for a vCPU” [Page 242, Right Column, Last Paragraph]
- “…governor uses the vpstate register to check and change the virtual P-state of a vCPU in VIP” [Page 243, Left Column, Lines 1-2])
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Warkentin in view of Khodorkovsky in view of Talwar (Pub. No. US2009/0132840).
Regarding claim 19, Kang in view of Warkentin in view of Khodorkovsky does not disclose the following: 
wherein to associate the VCPU with the first processor core having the P-state that corresponds to the first 
(1)	identify, based on the first 
(2)	migrating the first VM to the particular computing host.  
Nonetheless, this feature would have been made obvious, as evidenced by Talwar.
(1) (Talwar teaches identifying, based on the first P-state level, a particular computing host of a plurality of computing hosts [0067, 0069], e.g. “VM migration is employed to reduce power consumption. For example, when service level violation frequency increases beyond a certain threshold, the power broker requests migration of the VM to a less loaded CPU. A list of hosts is searched to find a suitable destination for the migration. For example, a host which has the least CPU utilization is selected. However, making a decision based on current utilization may be short sighted because the CPU utilization may go up after VM migration, which may cause further VM migrations to happen” [0067]) 
(2) (Talwar teaches migrating the first VM to the particular computing host [0067-0069])
It would be beneficial to add the identifying and migrating steps of Talwar with respect to functionality performed on P-state levels, as disclosed by Kang in view of Warkentin in view of Khodorkovsky, in order to attain a predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin in view of Khodorkovsky with the teachings of Talwar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The result would have been “to reduce power consumption of a CPU” [0069 – Talwar.
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Warkentin in view of Khodorkovsky in view of Faasse et al. (Pub. No. US2019/0278355; hereinafter Faasse) in view of Jonnala et al. (Pub. No. US2012/0036507; hereinafter Jonnala).
Regarding claim 25, Kang in view of Warkentin in view of Khodorkovsky discloses the following: 
First, Kang discloses the feature below.
wherein to determine, by the guest OS, the first 
determine that a process is to be initiated by the guest OS;  
(Kang teaches determining that a process is to be initiated by the guest OS, e.g. “we propose VIP
that supports Virtual Performance-state enabling per-VM PM for power and energy efficiency while allowing VMs to deploy a PM policy as they desire when VMs are consolidated. Specifically, to allow each VM to deploy its own PM governor optimized for its own runtime characteristics, VIP first defines virtual V/F states (i.e., virtual P-states) per vCPU and expose them to the guest OS. This allows the guest OS of each VM to deploy its own PM governor (i.e., guest governor) and manage the VM’s virtual P-state through the guest governor based on its runtime characteristics” [Page 238, Left Column, Lines 7-16])

However, Kang in view of Warkentin in view of Khodorkovsky does not disclose the following:
(1)	access a data structure that identifies a plurality of processes and, for each process, identifies a corresponding P-state level; 6Serial No. 16/585,067Attorney Docket No. 1145-130/20191163US 
(2)	and determine a default P-state level, wherein the first 
Nonetheless, this feature would have been made obvious, as evidenced by Faasse.
(1) (Faasse teaches accessing a data structure or per-slice time information that identifies a plurality of processes including the first process/task, e.g. “the method 300 reads from a memory a processor performance state contained in context information associated with the task. The processor may look up in memory the context information associated with the task. Within the context information may be the processor performance state, or P-state, associated with the task” [0042] and, for each process, identifies by looking up a corresponding P-state level, e.g. “The processor may read and load the P-state” [0042])
 (2) (Faasse teaches determining a default P-state level [0042], wherein the first P-state level, based on a received indication [0040-0041] is set to the default P-state level [0042])
These prior art elements of Faasse can be combined with the prior art elements of Kang in view of Warkentin in view of Khodorkovsky, in order to yield a predictable result.
In particular, context information about a task of a virtual machine can be accessed using the known methods of Faasse, in order to determine and load a default P-state level for the virtual machine of Kang in view of Warkentin in view of Khodorkovsky.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin in view of Khodorkovsky with the teachings of Faasse. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result yielded is a P-state modified to a desired P-state [0046 – Faasse].

However, Kang in view of Warkentin in view of Khodorkovsky in view of Faasse does not disclose the following:
determine that the process is not identified in the data structure; 
Nonetheless, this feature would have been made obvious, as evidenced by Jonnala.
Jonnala teaches determining that the process is not identified in the data structure [0536, 0539] – see citation below: 
“where pState.consumerInfo is an array of CI, rxConsInfo can be stored at index numInfo of pState.consumerInfo list” [0536]
“At step 5516, a check is made to determine if the consumerId associated with rxConsInfo matches the consumerId associated with csInfo. If the check succeeds, the process can move to step 5518. If not, the process can move to step 5524. At step 5524, i is incremented and the process moves to step 5510” [0539])
The technique of Jonnala are applied to the process of Kang in view of Warkentin in view of Khodorkovsky in view of Faasse.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Warkentin in view of Khodorkovsky in view of Faasse with the teachings of Jonnala. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The resultant improvement would have been an updated pState [0535-0536 – Jonnala].
Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Distefano in view of Chen in view of Khodorkovsky et al. (Pub. No. US2020130155045; hereinafter Khodorkovsky).
 (New) The method of claim 1 further comprising: 
determining, by the first guest OS, that the second process is to be initiated; 
(Kang teaches determining, by the first guest OS, that the second process is to be initiated [Page 240, Right Column, Section 4.1 Static PM Governor; Page 247, Right Column, see paragraph of VM power metering])

However, Kang does not disclose the following:
accessing the data structure to determine the P-state level corresponding to the second process; and 
Nonetheless, this feature would have been made obvious, as evidenced by Distefano.
(Distefano discloses accessing the data structure to determine the P-state level corresponding to the second process [0016, 0043-0044, 0047])
This prior art functionality of Distefano can be combined with the determining step of Kang, in order to provide access to a P-state level for the second process, thereby yielding a predictable improvement. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang with the teachings of Distefano. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predicable improvement would have been as follows: “on average, over time, the power is still TDP power, which allows brief excursions exceeding TDP if preceded by powers lower than TDP, whether, for example, it be an idle workload or just a workload that does not draw a power equal to the TDP power threshold. TDP power also impacts power delivery design requirements” [0016 – Distefano].

However, Kang in view of Distefano in view of Chen does not disclose the following:
communicating, by the first guest OS, a request to the hypervisor to set a VCPU of the first VM to the P-state level corresponding to the second process.
Nonetheless, this feature would have been made obvious, as evidenced by Khodorkovsky.
(Khodorkovsky teaches communicating, by the first guest OS, a request to the hypervisor to set a VCPU [0031] of the first VM [0027, 0032] to the P-state level corresponding to the second process, cited as one of the tasks of workloads [0056, 0058-0059], e.g. “The hypervisor interface module 60 receives power management voltage and frequency control setting requests from each of the virtual machine graphics drivers 42, requests to allocate resources, storage requests, scheduling time to multiplex between virtual machines, launch and completion information, and virtual machine switch event time slice control over the graphics processing core 12. The hypervisor interface module 60 manages data states of the VMs 40 to determine a minimum clock frequency, which power states are allowed, power limits on a per graphics processing core engine basis, and voltage requirements and frequency requirements for each VM 40” [0031])
This teaching of Khodorkovsky suggest that a guest OS of Kang in view of Distefano in view of Chen can communicate a request to set a VCPU based on the accessed and determined P-state level of Kang in view of Distefano in view of Chen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kang in view of Distefano in view of Chen with the teachings of Khodorkovsky. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “For real time workloads, some clock domains may be treated as the effective VM minimum. For example, assume there are four VMs 40 and these VMs 40 request minimum frequencies of 100 MHz, 200 MHz, 150 MHz, and 200 MHz for a clock domain for which there is a real time dependency. If the 100 MHz minimum is tagged as real time requirement, and the associated VM 40 is only running 25% of the time, then the blender may choose 400 MHz to meet the VMs 40 real time requirement” [0059 – Khodorkovsky].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed October 21, 2021, with respect to claims 1-9 and 16-25.
Those argument have been considered, and accordingly Examiner performed a further examination on the claims. 
For arguments about rejection 35 U.S.C. 102, these arguments were found as not persuasive. 
For the claimed feature of receiving a request including an identified condition, Applicant argues that Kang (NPL titled “VIP: Virtual Performance-State for Efficient Power Management of Virtual Machines”) does not disclose/teach this feature. 
However, Examiner respectfully disagrees. 
The claim of concern is recited below: 
“receive, by a hypervisor, from a guest operating system (OS) of a first virtual machine (VM), a request to set a virtual central processing unit (VCPU) of the first VM to a first 
The broadest, reasonable interpretation is as follows: 
“A hypervisor receives a communicated request from a guest operating system of a first VM, this request is to set a VCPU of the first VM to a first different state in accordance with a condition notified to the hypervisor, the request has information which identifies the condition and the P-state level that guest OS requires”
Examiner provided further citations of Kang to show that: 
A hypervisor receives the communicated request from a guest OS of a first VM. Evidence is provided at [Page 242, Right Column, Last Paragraph; Page 243, Left Column, All Paragraphs]
This request is to set a VCPU of the first VM to a first different state in accordance with a condition notified to the hypervisor, e.g. “As a native OS or hypervisor does, the guest by guest 
The request includes the condition, such as a load level, and the P-state level that the guest OS requires, such as a such as a higher/lower v/F setting [Page 246, Left Column, Paragraph 1], e.g. “memcached with the low-load level corunning with povray mostly runs at P-states with lower V/F with the both VIP-selective and VIP-selective-lazy;  VIP-selective and VIP-selective-lazy present similar results for OLDI VMs since the boosted vCPUs rarely run for a long time after preempting other normal vCPUs” [Page 246, Left Column, Paragraph 1]
For arguments about rejection under 35 U.S.C. 103, they are moot in view of a new grounds of rejection under 35 U.S.C. 103. 
New rejections under 35 U.S.C. 103 are set forth with new prior art combination for all claims as follows. Please refer to citations from the following prior art below: 
Distefano et al. (Pub. No US2012/0159201; hereinafter Distefano)
Khodorkovsky et al. (Pub. No. US2020130155045; hereinafter Khodorkovsky)
Examiner recommends Applicant consider all teachings from prior art of record, and discern the claimed features, met by prior art, from the features disclosed in Applicant’s specification.
Currently, rejections are maintained under 35 U.S.C. 102 and 35 U.S.C. 103 over prior art of record. 
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 10, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199